United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2794
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Joseph Mulherin,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 29, 2010
                                  Filed: January 12, 2011
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Joseph Mulherin appeals the sentence the district court1 imposed after he
pleaded guilty to producing child pornography in violation of 18 U.S.C. § 2251.
Counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence is unreasonable.

      After carefully reviewing the record, we conclude that the district court did not
abuse its discretion. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
(en banc) (standard of review). The court did not commit any procedural error, see
id. (describing factors that demonstrate procedural error), and we find nothing
indicating that the sentence is substantively unreasonable, see United States v.
Watson, 480 F.3d 1175, 1177 (8th Cir. 2007) (circumstances where court abuses its
discretion, resulting in unreasonable sentence).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                       -2-